DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species election of the solvents in claim 12; the charge transfer or light emitting material as chemical formula 4-3; a compound

    PNG
    media_image1.png
    213
    213
    media_image1.png
    Greyscale
; and additional compound 
    PNG
    media_image2.png
    159
    128
    media_image2.png
    Greyscale

  in the reply filed on 3/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the prior art found for one compound is not necessarily applicable to another compound.
	Applicant also argues that the solvents in claims 12-15 share the same core and therefore share a special technical feature. The examiner notes that the rejection below illustrates that the shared technical feature in the claims is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 and 13-15 are withdrawn.
The examiner was unable to find prior art describing the elected ionic boron compound species. However, a rejection has been made based on the generic formula for claims 7, 17 and 19.
Response to Amendment
	The amendment filed 8/26/2022 is entered and fully considered.
	The amendment to X1-5 in chemical formula 1 requires that there is at least one substitution is made (alkyl, alkoxy or ester) which distinguishes it from chemical formula 2 which uses an unsubstituted aryl for R2 (chemical formula 1 and chemical formula 2 are mutually exclusive). However, the BEALLE reference still teaches a solvent corresponding to chemical formula 1 (when X1-5 are CR4 and at least one R4 is alkyl or alkoxy) and chemical formula 2 (when X1-5 are CR4 and all R4 are H).
	The amendment to Y1 and Y2 removes the possibility of an ester structure and requires carbon chains that would form an ether. The generic formula in BEALLE does not include ethers. 
The examiner noted that in the interview the generic formulas did not teach ethers. However, at the time the examiner did not realize the BEALLE reference includes “additional solvent” are separate from the generic formula and can be used with the ester solvents [0077]-[0079]. A generic formula for the additional solvent is not provided but includes diphenyl ether, methoxy naphthalene, alkyl benzoates, and anisoles. 
Response to Arguments
	In view of the amendment the previous rejection is rewritten. The examiner previously indicated that the generic formulas in BEALLE do not teach the ethers described in chemical formula 3. However, additional solvents are listed with structures that correspond to chemical formula 3 [0079]. Accordingly, the rejection is rewritten to not rely solely on the generic formulas in BEALLE. In addition, YABE is provided as pertinent prior art that includes similar ether solvents.
YABE teaches solvents for electroluminescent devices can include aromatic ethers in addition to esters [0222]. Specifically, the ethers can be anisole (corresponding to a claimed ether solvent where Y1 is an unsubstituted aryl and Y2 is methyl), phenetole, methoxytoluene, dimethyleanisole (corresponding to a claimed ether solvent when Y1 is a substituted aryl and Y2 is methyl). The esters can be alkyl benzoates [0222] corresponding to R2 as an unsubstituted aryl and R3 as an alkyl in chemical formula 2 which are also potential solvents used in BEALLE. Accordingly, the reference teaches ethers and esters as known equivalent solvents used in compositions for electrochemical devices. At the time of filing the invention it would have been prima facie obvious to use the esters and ethers of YABE when mixing ester solvents according to BEALLE as the combination of art recognized equivalents for the same purpose, MPEP 2144.06.I. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The amendments to claim 1 restrict the groups associated with the X, Y and R groups in the generic chemical formula. However, some of the specific examples listed in claims 14 contain substitutions that are no longer included in amended claim 1. Therefore, the depending claims do not contain all the limitations of the parent claim.
Specifically, the species containing extra ether groups are problematic. The tetrahydronaphthyl group added by amendment would fall into a substituted aryl group (wherein the substitutions can form rings). Similarly, the dibenzyl ether is a substituted aryl group that is bonded to the oxygen through the methyl substitution instead of to the aryl group (which is done in the other species using aryl, toluene, and naphthalene). The claim does not specify where the bond is formed and only requires the group to be identifiable as a substituted aryl. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over BEALLE et al. (WO 2017/102048; citations to US 2018/0375029).
Regarding claims 1 and 14,
	BEALLE teaches a composition of at least one ester solvent with organic functional material abstract. The organic functional material can be electron transporting, hole transporting or light emitting material [0085]. The at least one ester solvent includes a solvent with general formula II:

    PNG
    media_image3.png
    95
    221
    media_image3.png
    Greyscale

	In general formula II, the X can be CR4 which corresponds to in applicant’s aryl ring (CX1-5 in chemical formula 1). The R4 corresponds to applicant’s X1-5 and can be hydrogen, alkyl, or alkoxy [0026]. The general formula corresponds to claimed chemical formula 1 when X1-5 are CR4 and at least one R4 is alkyl or alkoxy. The general formula corresponds to claimed chemical formula 2 when X1-5 are CR4 and all R4 are H (corresponding to R2 as an unsubstituted aryl).
	In general formula II, the CR1-3 corresponds to claimed R1 and R3. The R1-3 can be H or an alkyl group [0024].
	In general formula II, Q2 can be absent in which case the cyclic group is bound directly to the ester group (-COO-). 
	BEALLE teaches mixing three or more solvents together [0080] but the generic esters described do not teach a third solvent that corresponds to an ether described in chemical formula 3. However, BEALLE describes using an “additional solvent” that includes diphenyl ether, methoxy naphthalene, alkyl benzoates, and anisoles (corresponding to a claimed ether solvent where Y1 is an unsubstituted aryl and Y2 is methyl) [0079]. Accordingly, BEALLE teaches the use of multiple solvents from the generic formula in addition to an “additional solvent”.
	The reference does not teach a single embodiment using the solvents described above in a single solvent mixture. However, the reference positively teaches each solvent and the mixture of multiple solvents together. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to form a mixture of the claimed solvents by following the teachings of BEALLE.
Regarding claim 3,
	BEALLE teaches the organic functional material is 0.001 to 20 wt% [0082]. The claimed range overlaps the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
	In addition, the examiner notes that changes in concentration generally do not support patentability without showing criticality of the concentration, MPEP 2144.05.II.
Regarding claim 4,
	The composition in BEALLE is 2-20 mPas (2-20 cP) [0068].
Regarding claim 9,
	BEALLE teaches using a mixture of solvents but does not expressly teach the amount of each solvent present in a mixture. However, changing the concentration of different solvents is considered a change in concentration which is prima facie obvious. Generally, changes in concentration do not support patentability unless the concentration is critical, MPEP 2144.05.II.
	Alternatively, the mix of 3 or more solvents without mentioning their loadings and can be interpreted as equal parts (33% when using 3 solvents).
Regarding claim 12,
	BEALLE teaches a solvent with the general formula,

    PNG
    media_image3.png
    95
    221
    media_image3.png
    Greyscale

	In the above formula, X can be CR4 where R4 can be hydrogen, alkoxy (corresponding to -O-CH3) or alkyl (-CH3) [0024]. The Q2 can be absent (direct bond) [0029]. R1 and R2 can be hydrogen while R3 can be a straight chain alkyl group (methyl, ethyl, butyl, etc.) Accordingly, the general formula BEALLE teaches several of the listed solvents.
Regarding claim 13,
	Referring to the general formula in BEALLE shown above, the CR4 can be hydrogen. Again ,the Q2 can be absent (direct bond) [0029]. R1 and R2 can be hydrogen while R3 can be a straight chain alkyl group (butyl, pentyl, hexyl, etc.) Accordingly, the general formula BEALLE teaches several of the listed solvents. The R3 can also be a branched chain alkyl [0029].
Claims 2, 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BEALLE et al. (WO 2017/102048; citations to US 2018/0375029) in view of CAILLE et al. (US 2015/0094437)
Regarding claims 2 and 5,
	BEALLE teaches the solubility of organic functional material is 1 to 250g/l [0081]. The solvents used in modified BEALLE are the same as the claimed solvents as described above. In addition, the reference teaches using organic functional material that includes electron transporting, hole transporting or light emitting material [0085]. CAILLE teaches a crosslinkable compound that is suitable for use in hole transport layers [0058]. 
	CAILLE teaches a general formula of: 

    PNG
    media_image4.png
    113
    182
    media_image4.png
    Greyscale

	The A can be an arylene group (6-member rings divalently bonded) and the “n” can be 2 [0049].
	R10-13 carry the polymerizable group which can be attached to a fluorenyl group [0049] and [0026].
	An exemplary compound is:


    PNG
    media_image5.png
    206
    412
    media_image5.png
    Greyscale

	The compound has a linking group (L1-L4) that is an alkylene group (CH2) that connects the fluorene with the aryl group that includes crosslinking group -C=C (Y1-Y4). The remaining R1-R4 groups are hydrogens.
	At the time of filing the invention it would have been prima facie obvious to use the compound of CAILLE in the composition of BEALLE to cause easy crosslinking which improves device lifetime and efficiency. 
	When using the solvents that is within the scope of claim 1 and compound that is within the scope of claim 5, the solubility of the compound in the solvent is expected to be the same.
Regarding claim 6,
	The group Y1 to Y4 in CAILLE is the -C=C substituent.
Regarding claim 16,
	Applicant has elected formula 4-3. The structure in CAILLE is the same as formula 4-3 with the exception of the L groups and the number of curing groups Y1 to Y4. The L group in the above formula is an alkylene group while the elected formula is a direct bond. The examiner notes that the use of a -CH2- group instead of a direct bond between groups is a homolog. Given the similarities in the rest of the molecule, the addition or removal of a -CH2- group is considered prima facie obvious, MPEP 2144.09.II.
	As for the number of curing groups, the elected formula uses on curing group off of an aryl group bonded to a fluorene but only includes one curing group per fluorene. The prior art compound includes a curing group off of each aryl group bonded to the fluorene. The removal of additional curing groups is considered prima facie obvious as a removal of a duplicated part. In this instance, the presence of the remaining two curing groups is considered sufficient because several of the other examples in CAILLE only use 2 curing groups, see pages 3-11.
Claims 7, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over BEALLE et al. (WO 2017/102048; citations to US 2018/0375029) in view of NAGAYAMA et al. (US 2009/0033208).
Regarding claims 7 and 17,
	BEALLE teaches a composition of solvent and organic functional material but does not further include a compound represented by Chemical Formula 5. However, NAGAYAMA teaches a composition for a hole transport/injection layer that can further include an electron accepting compound abstract. The compound can be: 

    PNG
    media_image6.png
    238
    280
    media_image6.png
    Greyscale

	The electron acceptor corresponds to applicant’s chemical formula 5 where R1’-R5’ and R6-R20 are a halogen group as shown below. Fluorine (F) is a halogen. 

    PNG
    media_image7.png
    126
    174
    media_image7.png
    Greyscale

	The electron-accepting compounds improve conductivity of the hole injecting/transporting layer [0081]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the electron acceptor of NAGAYAMA in the composition of BEALLE to improve conductivity of the hole transport layer.
Regarding claims 8 and 18,
	BEALLE similarly does not teach an additional compound according to chemical formulae 6 or 7. However, NAGAYAMA teaches several electron-accepting compounds in addition to the specific compound above, such as:

    PNG
    media_image8.png
    119
    384
    media_image8.png
    Greyscale

	This compound corresponds to chemical formula 6 where X102 and X107 are unsubstituted alkyl groups (isopropyl and methyl, respectively). The remaining X groups are hydrogen. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the electron acceptor of NAGAYAMA in the composition of BEALLE to improve conductivity of the hole transport layer. The reference does not expressly teach mixing the compound D-29 with D-30. However, the prior art lists the compounds as electron-accepting compounds. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to combine the electron-accepting materials as a combination of equivalents known for the same purpose, MPEP 2144.06.I.
Regarding claim 19,
	As described above, NAGAYAMA teaches two electron-accepting compounds that can be mixed. The mixture of the above compounds corresponds to Formula B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712